ORDER

The office of the Capital Collateral Representative for the Northern Region of Florida (Northern CCRC) has moved for emergency relief/request for expedited review and proposed the following schedule for designating counsel and filing motions pursuant to rule 3.851 in respect to the following:
Designation 3.850 Due-Name Date Requested Date Requested
Bogle, Brett 06/15/98
Whitton, Gary 11/17/97 10/16/98
Windom, Curtis 01/01/98 12/01/98
Barwick, Darryl 02/16/98 01/15/98
Geralds, Mark 04/02/98 03/02/99
Dillbeck, Donald 05/18/98 04/19/99
Bonifay, James 07/02/98 06/02/99
Orme, Roderick 08/17/98 07/16/99
Ferrell, Ronnie 10/01/98 09/01/99
Branch, Eric 11/15/98 10/16/99
We grant the motion to the extent that we toll the time periods for the filing of the 3.851 motions in respect to each defendant until January 15, 1998. We will consider these motions after the filing of the inventory and schedule which we have ordered to be filed by December 30,1997, by our order this date in case number 87,688.
*683KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.